internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr-113069 -98 date date ruling release date legend x trust a b date date date date date date date date date m n dollar_figureo dollar_figurep dollar_figureq this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code rulings requested cc dom p si 1-plr-113069-98 the corporate gain_or_loss on a sale of assets pursuant to a plan of complete_liquidation that is allocable to shares of s_corporation stock held by a qualified_subchapter_s_trust qsst together with any gain_or_loss recognized under sec_331 and sec_336 as a result of distributions from the corporation to the qsst will be that of the qsst and not the income_beneficiary of the qsst facts x was incorporated on date and made an election to be treated as an s_corporation which was effective on date trust was created under the will of b who died on date on date trust received m shares of x's stock on date trust received n shares of x's stock on date the income_beneficiary of trust a made an election under sec_1361 to treat trust as a qsst on date the directors and shareholders of x adopted a plan of complete_liquidation the plan pursuant to which all of the operating_assets of x would be sold and the proceeds distributed to the shareholders in complete_liquidation of the corporation on date x pursuant to the plan entered into a definitive agreement with an unrelated buyer for the sale of substantially_all of the operating_assets of x and effected the sale of such assets for approximately dollar_figureo after payment of debts and other expenses the net amount of the proceeds potentially available for distribution was dollar_figurep on the date of sale dollar_figureq was distributed to the shareholders of x all remaining assets held by x all of which are cash will be distributed to the shareholders in liquidation of x as soon as all contingent liabilities and other_amounts have been satisfied or otherwise provided for the taxpayer represents that the corporation will be liquidated completely on or before date law and analysis sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock sec_336 generally provides that gain_or_loss shall be recognized to a liquidating corporation on the distribution_of_property in complete_liquidation as if such property were sold to the distributee at its fair_market_value sec_1366 provides that in determining the tax of an s_corporation shareholder there shall be taken into account the shareholder’s pro_rata share of the corporation’s a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss cc dom p si 1-plr-113069-98 sec_1361 provides that for purposes of sec_678 the beneficiary of a qsst is treated as owner of that portion of the trust which consists of stock in an s_corporation with respect to which the qsst election is made sec_1_1361-1 of the income_tax regulations provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1_1361-1 provides that if a valid qsst election is made the income_beneficiary is treated as owner for purposes of sec_678 of that portion of the trust that consists of the stock of the s_corporation for which the qsst election was made however solely for purposes of applying the preceding sentence to a qsst an income_beneficiary who is a deemed sec_678 owner only by reason of sec_1361 will not be treated as the owner of the s_corporation stock in determining and attributing the federal_income_tax consequences of a disposition of the stock by the qsst for example if the disposition is a sale the qsst election terminates as to the stock sold and any gain_or_loss recognized on the sale will be that of the trust not the income_beneficiary similarly if a qsst distributes its s_corporation stock to the income_beneficiary the qsst election terminates as to the distributed stock and the consequences of the distribution are determined by reference to the status of the trust apart from the income beneficiary's terminating ownership status under sec_678 and sec_1361 the portions of the trust other than the portion consisting of s_corporation stock are subject_to subparts a through d of subchapter_j of chapter except as otherwise required by subpart e of the code conclusions we hold that under the facts represented the sale pursuant to a plan of complete_liquidation of a corporation's assets combined with the complete_liquidation of the corporation results in the disposition of stock by the shareholders within the meaning of sec_1_1361-1 therefore the trust's pro_rata share of gain_or_loss resulting from the sale of x's assets pursuant to the plan should be allocated to trust and not a and any gain_or_loss recognized on the liquidation of x under both sec_331 and sec_336 as a result of distributions from x to trust will be that of trust and not a except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether x's s_corporation_election was a valid election under sec_1362 whether trust is a qsst under sec_1361 or whether there is a complete_liquidation under sec_331 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc dom p si 1-plr-113069-98 under a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative sincerely signed david r haglund david r haglund senior technician reviewer branch assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
